Citation Nr: 1441912	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-46 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving doubt in his favor, the Veteran's erectile dysfunction is aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Following a review of the record, the Board finds that the Veteran's erectile dysfunction is aggravated by his diabetes mellitus, and that service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.

In this regard, a March 2009 VA examiner determined based on examination of the Veteran and a review of medical records that the Veteran's erectile dysfunction is worsened or increased by his diabetes.  The examiner noted that the Veteran's diabetes "has probably had an additive effect to the original cause of the erectile dysfunction."  Similarly, in a May 2011 statement, the Veteran's treating private physician opined that "without argument," the Veteran's erectile dysfunction is worsened or increased by his diabetes.  

The foregoing opinions are consistent with other evidence of record, including treatment records that suggest that the Veteran's erectile dysfunction worsened following his diagnosis of diabetes.  For example, treatment records show that when the Veteran was diagnosed with erectile dysfunction in May 2000, he reported a six to nine month history of "difficulty obtaining and maintaining an erection."  He did not have a diagnosis of diabetes at that time.  He was then diagnosed with diabetes in July 2004, after first presenting for treatment in February 2004 with a one-year history of symptoms involving a nonhealing infected right toe.  Then, during August 2006 VA treatment, notably two years after diabetes mellitus was diagnosed, the Veteran reported a two-year history of an "inability to obtain an erection."  That report supports a worsening condition, generally consistent with  the diagnosis of diabetes, when compared to the May 2000 report "of difficulty" obtaining an erection.  Thus, the treatment records are consistent with the VA and private physicians' opinions that the Veteran's erectile dysfunction is worsened by his diabetes mellitus.

The Board recognizes that a single VA examiner opined in March 2009 and February 2012 that the Veteran's erectile dysfunction is less likely as not caused by diabetes mellitus.  However, that opinion and the rationale provided by the VA examiner only pertains to causation, and not aggravation.  As such, that examiner's opinion is not probative of whether service connection is warranted on a secondary basis due to aggravation.  As the only probative evidence addressing secondary service connection on the basis of aggravation is in favor of the Veteran's claim, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.


ORDER

Service connection for erectile dysfunction on a secondary basis is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


